Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 1 of 13




     EXHIBIT 52
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 2 of 13
 Amazon Watch                                                                                                                             MENU


     HOME / NEWS & MULTIMEDIA / 2017



    Chevron CEO Clings To "Alternative Facts" When Confronted
    With Truth About Ecuador Mismanagement
    CEO John Watson unable to respond to shareholder allegation of bribing a federal
    witness and cuts of microphones to avoid Ecuador issue

                                                             MAY 31, 2017
                                                       FOR IMMEDIATE RELEASE



    Amazon Watch

    FOR MORE INFORMATION, CONTACT:

    Paul Paz y Miño, +1.510.281.9020 x302 or paz@amazonwatch.org



    Midland, TX – Chevron CEO John Watson faced a fresorm of criticism over the company's
    expanding Ecuador liability at the company's annual meeting today from a group of insitutional
    invesors, one of whom accused the oil executive of "materially mishandling" the case. Faced
    with mounting opposition from shareholders and allegations of violation of federal law for
    bribing a witness, Watson resorted to reciting complete falsehoods, clinging to "alternative
    facts" and cutting of the microphones.


    Clearly a sharp rebuke to Watson, all three shareholder resolutions presented by invesors
    motivated by the Ecuador liability received signifcant support – with one receiving a whopping
    39% of shareholder votes, which represents billions in assets. Normally, shareholder
    resolutions that receive anything over 10% of shareholder votes are considered successful.
    Yet, faced with these facts, Watson incorrectly responded, "shareholders have universally
    supported Chevron management in this case."


    Watson and his management team vigorously opposed the three shareholder resolutions
    critical of their actions in the Ecuador case. The resolution that received the mos votes,                                                   put


https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 3 of 13
    forth by Zevin Asset Management , called for Watson to be removed as Chairman of Chevron's
    Board of Directors in part due to his mishandling of the case:




              Proponents are concerned that Chevron's management has materially mishandled legal
              matters brought against the Company by communities in Ecuador – in ways that
              increased liabilities for the Company, currently amounting to more than $9 billion.
              Moreover, proponents are concerned about the adequacy of the Company's disclosure of
              those risks to shareholders. Finally, proponents are deeply troubled that the Company has
              evidently sought to intimidate longstanding shareholders who questioned the Company's
              approach to these issues.




    A second, calling for greater shareholder power to call special meetings, won 31% of the vote.
    The third, calling for the appointment of a director with expertise in environmental liability, won
    20%.


    "Today was a resounding victory for the rainfores communities of Ecuador who are on a
    hisoric path to hold Chevron accountable for its toxic dumping and fraudulent cover-up in
    Ecuador," said Simon Billenness, who works as a liaison between the afected communities
    and insitutional shareholders.


    Chevron's Ecuador liability sems from fndings by three levels of courts in Ecuador in 2013
    that the oil giant deliberately dumped billions of gallons of toxic wase into the rainfores,
    decimating indigenous groups and causing an outbreak of cancer that has killed or threatens to
    kill thousands of innocent civilians. Chevron operated in Ecuador under the Texaco brand from
    1964 to 1992.


    "It's no surprise that Watson, who has grown weary of being barraged about the Ecuador case
    year after year, grew frusrated once again and made outright false claims in an efort to
    defend himself and his management team from criticism," said Paul Paz y Miño, Associate
    Director at Amazon Watch, a U.S. based NGO that for years has supported the victims of
    Chevron's toxic legacy. "He even went so far as to claim that the only legal decision in favor of

https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 4 of 13
    the Ecuadorians was the initial verdict in Ecuador – a patently false claim."


    Chevron's srategy in the Ecuador case has long been to attempt to demonize New York
    attorney Steven Donziger, who represents the Ecuadorians, and Watson's satements today
    demonsrates that he sill clings to this srategy. In actuality, every decision since the initial
    Ecuadorian verdict, aside from Chevron's own retaliatory suit brought under the U.S.
    Racketeer Infuenced and Corrupt Organizations Act – known as RICO – which refused to
    consider evidence of the contamination and specifcally did not exonerate Chevron in Ecuador
    – has thus far gone agains the oil company.


    "The walls continue to close in on Watson and it's never been more obvious than at today's
    meeting. Watson can turn of the mic in Texas, but Chevron will not have that luxury in
    Canada, where it faces another enforcement proceeding in an Ontario court this October," said
    Kevin Koenig, Amazon Watch Ecuador Program Director.


    What may have also outraged Watson was the fact that, jus prior to the shareholder meeting,
    hundreds of thousands of people engaged with social media trafc calling for Chevron's Board
    of Directors to bring Watson to account for spending millions of shareholder funds to bribe a
    federal witness, Alberto Guerra. Guerra was Chevron's key witness in its retaliatory
    racketeering suit agains the Ecuadorians and their lawyers. Chevron paid Guerra $2 million
    and its lawyers coached him for 53 days before putting him on the sand in U.S. courts, where
    forensic evidence and his later admissions prove he lied repeatedly to help Chevron evade
    paying the Ecuador judgment. This is not only a serious violation of ethics and a misuse of
    shareholder funds, but also a federal crime. According to Guerra himself, the exorbitant
    payments he received were arranged directly in a meeting in Chicago by Randy Masro,
    Chevron's lead outside counsel at the law frm of Gibson, Dunn & Crutcher.


    Chevron Board Member and former U.S. Ambassador to China Jon Huntsman was also
    targeted in the social media action, though he has remained silent on the Ecuador matter to
    date. It has been reported that Huntsman is Donald Trump's frs pick for U.S. Ambassador to
    Russia.


    Amazon Watch and the Rainfores Action Network signed a                                             brief on May 1s to the U.S.
    Supreme Court, fled by EarthRights International, which details the fabrication of evidence by


https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 5 of 13
    Chevron with the help of Guerra. Chevron's reliance on the discredited Guerra is likely to
    backfre in Canada, where it will be called to defend Guerra's satements and explain not only
    his lack of physical evidence but his admission under oath to having lied for Chevron
    specifcally to get a larger payout from the oil giant. Chevron's sole victory in the Ecuador
    matter, the RICO suit that ofered no actual legal remedy to help the company escape a $9.5
    billion liability, has fallen apart in the wake of Guerra's admission of lying and actual forensic
    evidence, disproving Chevron's key claim that the original Ecuadorian decision was
    ghoswritten.


    "While Watson buries his head in the sand, the irrefutable facts are Chevron's reputation
    continues to worsen and pressure from shareholders and the international community
    continues to grow. The quesion remains how much longer the board will allow him to cling to
    weak lies to defend illegal and unethical actions that are likely to cos billions of shareholder
    funds," said Paz y Miño.




    Share & Comment




                     Short URL:                       https://amwt.ch/4054


                            Tell Chevron's New CEO to Finally Clean up Ecuador!

                                                                 TAKE ACTION




       MORE ABOUT                                                               RELATED ARTICLES

       Ecuador                                                                  New Report: Northern Consumers Finance

       Chevron                                                                  Assault on Brazilian Amazon and Its Peoples

                                                                                Complicity in Destruction


https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                 Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 6 of 13
       Dirty Energy

       Corporate Accountability                                                 Brazilian Legislators Break Law, Attack Amazon,
                                                                                Trade Freely with World: Report
       Oil and Gas
                                                                                "They Won't Be Able to Eat Their Money"

                                                                                Indigenous, Frontline Community Groups and
                                                                                Climate Leaders Decry Greenwashed Climate
                                                                                Summit, Deliver Open Letter to Gov. Brown

                                                                                Thousands March in San Francisco to Draw
                                                                                Attention to Global Climate Change Ahead of
                                                                                World Summit




    RELATED MULTIMEDIA




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 7 of 13




                           Sarayaku Launches Living Fores Proposal - Viva Kawsak Sacha!




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 8 of 13




                                              Helping the Achuar Say #AdiosGeoPark




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                    Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 9 of 13




                                      Join Us on September 8th to RISE for the Climate!




    FEATURES




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                   Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 10 of 13




                                            Stop the Financing of Amazon Desruction!




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                   Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 11 of 13




                                   Tell Chevron's New CEO to Finally Clean up Ecuador!




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                   Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 12 of 13




                                              Join the Call to Protect Earth Defenders!




                                          Yes, I will donate to protect the Amazon!

                                   "The work you do is vital, and I am happy to support it."
                                                                – Charlotte R. A.


                                                                 DONATE NOW



https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
AMAZON WATCH » Chevron CEO Clings To "Alternative Facts" When Confronted With Truth About Ecuador Mismanagement
                   Case 1:11-cv-00691-LAK-RWL Document 2091-52 Filed 10/02/18 Page 13 of 13




          Amazon Watch is a 501(c)(3) nonproft organization founded in 1996 to protect the
           rainfores and advance the rights of indigenous peoples in the Amazon Basin.



                                               Home  Search  Donate  Contact




                                                                                                           

                                              © 2000 - 2018 Amazon Watch. All Rights Reserved.
      Excerpts and links are encouraged, provided that credit is given to Amazon Watch. Unauthorized use of photos, text, or
                                     any other content without express written permission is prohibited.
             Any personal information collected on our website is protected by our Privacy Policy and Terms of Service .




https://amazonwatch.org/news/2017/0531-chevron-ceo-clings-to-alternative-facts-when-confronted-with-truth-about-ecuador-mismanagement[9/17/2018 4:41:03 PM]
